



Exhibit 10.2
RESTRICTED STOCK GRANT NOTICE
UNDER THE
GATES INDUSTRIAL CORPORATION PLC
2018 OMNIBUS INCENTIVE PLAN
TIME-BASED VESTING AWARD
Gates Industrial Corporation plc (the “Company”), pursuant to its 2018 Omnibus
Incentive Plan, as it may be amended and restated from time to time (the
“Plan”), hereby grants to the Participant set forth below the number of shares
of Restricted Stock set forth below. The shares of Restricted Stock are subject
to all of the terms and conditions as set forth herein, in the Restricted Stock
Agreement (attached hereto), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
Participant:
[Insert Participant Name]

Date of Grant
[Insert Grant Date]

Number of Shares of
Restricted Stock:
[Insert No. of Shares of Restricted Stock Granted]



Vesting Schedule:
Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):

•
25% of the shares of Restricted Stock will vest on the first anniversary of the
grant date;

•
25% of the shares of Restricted Stock will vest on the second anniversary of the
grant date;

•
25% of the shares of Restricted Stock will vest on the third anniversary of the
grant date; and

•
the remaining unvested shares of Restricted Stock will vest on the fourth
anniversary of the grant date;

provided, however, that the Restricted Stock shall fully vest in the following
circumstances:
(i) if the Participant undergoes a Termination as a result of such Participant’s
death or Disability; or
(ii) immediately prior to a Change in Control.
*    *    *







--------------------------------------------------------------------------------






GATES INDUSTRIAL CORPORATION PLC        






________________________________    
By:
Title:


[Signature Page to Time-Based Restricted Stock Award]

--------------------------------------------------------------------------------






THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.


PARTICIPANT


________________________________    

    


[Signature Page to Time-Based Restricted Stock Award]

--------------------------------------------------------------------------------






TIME-BASED RESTRICTED STOCK AGREEMENT
UNDER THE
GATES INDUSTRIAL CORPORATION PLC
2018 OMNIBUS INCENTIVE PLAN
Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
Gates Industrial Corporation plc 2018 Omnibus Incentive Plan, as it may be
amended and restated from time to time (the “Plan”), Gates Industrial
Corporation plc (the “Company”) and the Participant agree as follows.
Capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Plan.
1. Grant of Shares of Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice. The Company
reserves all rights with respect to the granting of additional shares of
Restricted Stock hereunder and makes no implied promise to grant additional
shares of Restricted Stock. As a condition of grant the Participant hereby
agrees to pay $[ ] to the Company, being an amount equal to the aggregate par
value of the number of shares of Restricted Stock provided in the Grant Notice.
Participant consents to having such amount withheld from the Participant’s next
paycheck, and acknowledges that this amount will not be returned if the
Restricted Stock is forfeited.
2. Vesting. Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice. With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.
3. Issuance of Shares of Restricted Stock. The provisions of Section 9(d) of the
Plan are incorporated herein by reference and made a part hereof.
4. Treatment of Shares of Restricted Stock Upon Termination. Unless otherwise
provided by the Committee, in the event of: (a) a Participant’s Termination for
any reason other than as set forth in Section 4(b) of this Restricted Stock
Agreement prior to the time that such Participant’s Restricted Stock have vested
and the restrictions on such shares of Restricted Stock have lapsed, (i) all
vesting with respect to such Participant’s Restricted Stock shall cease and (ii)
immediately following such Termination, all unvested shares of Restricted Stock
shall be forfeited to the Company and the Participant shall transfer such shares
to such Person (including but not limited to the Trustee) as the Company shall
direct, by the Participant for no consideration as of the date of such
Termination; and (b) Participant’s Termination as a result of such Participant’s
death or Disability, the Participant’s Restricted Stock shall fully vest.
5. Company; Participant.
(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its Subsidiaries.
(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.
6. Non-Transferability. The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 13(b)
of the Plan. Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.
7. Rights as Stockholder; Legend; Dividends. The provisions of Sections 9(b) and
9(e) of the Plan are incorporated herein by reference and made a part hereof;
provided that any cash or in-kind dividends paid with respect to the shares of
Restricted Stock which have not, prior to the record date of the dividend,
become vested shall be withheld by the Company without interest and shall be
paid to the Participant only when, and if, such shares of Restricted Stock shall
become vested pursuant to the Grant Notice and Section 2 of this Restricted
Stock Agreement.





--------------------------------------------------------------------------------





8. Tax Withholding. The provisions of Section 13(d) of the Plan are incorporated
herein by reference and made a part hereof.
9. Notice. Every notice or other communication relating to this Restricted Stock
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company General Counsel, and
all notices or communications by the Company to the Participant may be given to
the Participant personally or may be mailed to the Participant at the
Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
10. No Right to Continued Service. This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.
11. Binding Effect. This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.
12. Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
13. Governing Law. This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado, without regard
to the principles of conflicts of law thereof. Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Colorado.
14. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement
(including the Grant Notice), the Plan shall govern and control.


